 

Exhibit 10.3

 

AMENDMENT NO. 2 TO

RESEARCH AND DEVELOPMENT AGREEMENT

 

This Amendment No. 2 to Research and Development Agreement, dated February 15,
2013, is entered into by and between INTERCEPT PHARMACEUTICALS, INC., a
corporation organized and existing under the laws of Delaware, with its
registered office at 18 Desbrosses Street, New York, NY 10013, USA (“INTERCEPT”)
on the one hand and TES Pharma Srl, a corporation organized and existing under
the laws of Italy, with its registered office at Via Settevalli 556, 06129,
Perugia, Italy (“TES”) on the other hand.

 

RECITALS

 

WHEREAS, INTERCEPT and TES have entered into a Research and Development
Agreement, effective as of August 1, 2011 (the “Original Agreement”), as amended
by Amendment No. 1 to Research and Development Agreement, dated as of July 27,
2012 (the “First Amendment” and, the Original Agreement as amended by the First
Amendment, the “Agreement”);

 

WHEREAS, the Term (as defined in the Original Agreement) was extended until
January 31, 2013 pursuant to the First Amendment;

 

WHEREAS, the parties have decided to extend such Term.

 

NOW, THEREFORE, in consideration of the foregoing premises, INTERCEPT and TES
hereby agree as follows:

 

ARTICLE 1:

 

This Amendment shall be of effect starting on February 1, 2013, and the Term
under the Agreement is extended for a six month period starting on February 1,
2013 (hereinafter the “Extended Term”).

 

Exhibit A of the Original Agreement and Schedule 1 to the First Amendment shall
be deleted and replaced in their entirety with Exhibit A attached to this
Amendment. During the Extended Term, TES shall conduct research activities as
set forth in the Research Program attached as Exhibit A to this Amendment.

 

TES will allocate for the performance of the research activities: [***] full
time equivalent (“FTE”) chemists and [***] FTEs [***] during the Extended Term.
INTERCEPT will pay to TES a maximum amount of €500,000 during the Extended Term
of the Agreement, provided such FTEs are allocated and activities performed in
accordance with the Research Program as amended. Payments will be made in equal
installments of €250,000 for each three-month period of service during the
Extended Term.

 

TES shall submit to INTERCEPT (i) an intermediate report after three months from
the commencement of the Extended Term and (ii) a final report within 30 days
after the end of the Extended Term.

 

ARTICLE 2:

 

The second paragraph of Article 5.3 of the Agreement is deleted and replaced in
its entirety with the following:

 

TES covenants that until the later of (a) the end of the Term of the Agreement
(as may be further extended) or (b) such date that is the two year anniversary
of the date on which Dr. Pellicciari ceases to be a paid consultant to
INTERCEPT, for so long as INTERCEPT has not publicly announced that it has
ceased (directly and indirectly) developing and marketing all Compounds, TES
shall not, itself or through one or more Affiliates or any Third Party,
clinically develop, sell, offer for sale, distribute, license, promote or market
any chemical entity and/or active ingredient which is a selective or
non-selective TGR5 agonist.

 

 

 



Page 1 of 3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 

 

 

 

ARTICLE 3:

 

This Amendment shall be governed by and construed under the laws of the State of
New York, U.S., without giving effect to the conflict of law principles thereof.

 

Any and all provisions of the Agreement not modified hereinabove shall remain in
full force and effect.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 



Page 2 of 3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 

 

 

 

In witness whereof, the Parties have executed this amendment by their proper
officers as of the date first set forth above.

 

 



  INTERCEPT PHARMACEUTICALS, INC.           /s/ Mark
Pruzanski                        Name: Mark Pruzanski     Title: President and
Chief Executive Officer                 TES Pharma Srl           /s/ Graeme
Robertson                   Name: Graeme Robertson     Title: Amministratore
Delegato  



 

 



 





Page 3 of 3

 

[Signature Page – TES Agreement (TGR5)]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.







 

 

 

Exhibit A

 

[***]

Exhibit A pg. 1 of 3

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 



[***]

Exhibit A pg. 2 of 3

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

[***]

Exhibit A pg. 3 of 3

 

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 

